DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20 and 04/06/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1-6, 9 and 11-16 have been amended. 
		Claims: 7-8 and 10 have been withdrawn. 


Response to Arguments
Applicant’s arguments filed 12/23/20 with regards to claims 1-6, 9 and 11-16 directed towards limitations reciting “in response to taking over the communication control information for the communication connection control with the other communication control device, the processor in the communication control device performs an operation of causing another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information” have been fully considered but they are not persuasive.    


APPLICANT’S ARGUMENTS:
	The applicant argues that Youn fails to teach the amended limitations of “in response to taking over the communication control information for the communication connection control with the other communication control device, the processor in the communication control device performs an operation of causing another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information” (See Pages 14-16 of Applicant’s Response filed on 12/23/20).
	
EXAMINERS RESPONSE:
The examiner respectfully disagrees.  The teachings of Youn does disclose the applicant’s argued limitations of “in response to taking over the communication control information for the communication connection control with the other communication control device, the processor in the communication control device performs an operation of causing another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to indicate that the applicant’s argued limitations is written broad in that the claims mere recite a “communication control device” and “communication control information” but do not explicitly specify as to what 

	With that interpretation in mind the examiner directs the applicant to the highlighted portions of Youn, [0214], [0356], [0750]-[0751] & [0840] seen below:


[0750] 7. When the AMF receives the handover indication included in the MM message, the AMF receives the UE context of the UE from the UDM and finds the SMF that has previously served the UE. 



[0751] 8. The AMF can forward the PDU session request to the SMF serving the UE. When the SMF recognizes the handover indication included in the PDU session request, the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context that was previously served. 



[0356] A PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request), and released (upon UE and 5GC request). Upon request from an application server, 5GC may trigger a specific application within a UE. When the UE receives a trigger message, it transfers the corresponding message to an identified application. The identified application may establish a PDU session with a specific DNN.



[0214] Referring to FIG. 9, the 5G system architecture may include various elements (i.e., a network function (NF)). This drawing illustrates an authentication server function (AUSF), a (core) access and mobility management function (AMF), a session management function (SMF), a policy control function (PCF), an application function (AF), united data management (UDM), a data network (DN), a user plane function (UPF), a (radio) access 



[0840] In the aforementioned embodiments, the elements and characteristics of the present invention have been combined in specific forms. Each of the elements or characteristics may be considered to be optional unless otherwise described explicitly. Each of the elements or characteristics may be implemented in a form to be not combined with other elements or characteristics. Furthermore, some of the elements and/or the characteristics may be combined to form an embodiment of the present invention. Order of the operations described in the embodiments of the present invention may be changed. Some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment. It is evident that an embodiment may be constructed by combining claims not having an explicit citation relation in the claims or may be included as a new claim by amendments after filing an application. 

	
As can be seen from the highlighted portions of Youn seen above, Youn, [0750]-[0751] discloses when the AMF receive the handover indication included in the MM message, the AMF receives the UE context (i.e. reads on communication control information) of the UE from the UDM and finds the SMF (i.e. reads on another communication control device in the one mobile communication network) that has previously served the UE and discloses the AMF can forward the PDU session request to the SMF serving the UE and the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context (i.e. reads on establish the communication connection control on the basis of the communication control information) that was previously served and Youn, [0356] discloses a PDU session is established using NAS SM signaling exchanged between a UE and an SMF and Youn, Fig. 9 & [0214] discloses the 5G system architecture includes various elements  (i.e. indicates obviousness that the AMF and SMF are part of the same 5G mobile communication network) and Youn, [0840] discloses the elements and characteristics of the present invention have been combined in specific forms and some of the elements and characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment (i.e. indicates obviousness that the various different elements and features in different embodiments may be combined together to form a new embodiment) which therefore indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the AMF control device in the 5G mobile network would receive the context control information from the MME control device which would then be utilized by the AMF control device to cause the SMF control device in the same 5G mobile network to establish communication control on the PDU session utilizing the context control information which clearly reads on applicant’s argued limitations of “in response to taking over the communication control information for the communication connection control with the other communication control device, the processor in the communication control device performs an operation of causing another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information”.




Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUN et al. (US Patent Publication 2018/0376384 herein after referenced as Youn) in view of DENG et al. (US Patent Publication 2019/0223061 herein after referenced as Deng).  

Regarding claim 1, Youn discloses:
A communication system in which communication control is performed for a slice which is a virtual network accessible by a mobile terminal from any of a plurality of mobile communication networks with different communication schemes, the communication system comprising: (Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment; Youn, [0322]-[0328] discloses a network slice refers to a network that logically (i.e. reads on virtual) integrates an access network and a core network and discloses the network slice may include one or more of the followings such as control network plane and user plane function, NG-RAN, Non-3GPP interworking function toward a non-3GPP access network (i.e. reads on a plurality of mobile communication networks with different communication schemes as NG-RAN is a first network with a first communication scheme and non-3GPP access network is a second network with a second communication scheme) and discloses a function supported for each network slice and network function optimization may be different and a plurality of network slice instances may provide the same function to different groups of UEs and discloses one UE (i.e. reads on mobile terminal) may be connected to one or more slice instances at the same time via a 5G-AN and an AMF instance that serves a UE may belong to each network slice instance that serves the UE; Youn, [0343] discloses a network may change an already selected network slice instance depending on a local policy and the mobility, subscription information change, etc. of a UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF.   Wikipedia discloses 5G network slicing as a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical infrastructure).
a communication control device arranged to perform communication connection control for the slice in each of the plurality of mobile communication networks, wherein the communication control device arranged in one mobile communication network among the plurality of mobile communication networks comprises a processor that: (Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF).
searches for another communication control device arranged in another mobile communication network in response to receiving an instruction to switch the mobile communication network with which the mobile terminal has a communication connection; and takes over communication control information for the communication connection control with the other communication control device, wherein, in searching for the other communication control device, the communication control device identifies the other communication control device (Youn, Fig. 26 & [0754] discloses Fig. 26 is a flowchart illustrating a interworking procedure when the UE (i.e. reads on mobile terminal) moves from EPC (i.e. reads on first EPC mobile communication network) to 5GC (i.e. reads on second 5GC mobile communication network) according to an embodiment of the present invention; Youn, Fig. 26 & [0760]-[0762] discloses based on the GUTI information included in the TAU request (i.e. reads on instruction to switch the mobile communication network) transmitted by the UE, the AMF (i.e. reads on communication control device) can find the MME address (i.e. reads on searches for and identifies another communication control device) that has previously managed the UE and request the UE context (i.e. reads on communication control information) to the MME (i.e. reads on other communication control device) corresponding to the address and discloses the MME may send the UE context to the AMF and discloses the AMF finds the address of the serving SMF based on the UE context received from the MME and informs the serving SMF that the UE is serviced by the 5GC; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC may be transferred to the EPC network (i.e. indicates obviousness of switching mobile networks) through the handover attach procedure or the TAU procedure (i.e. indicates obviousness that the TAU procedure is an instruction to switch mobile networks) and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0368] discloses in order to permit better service continuity, a connection through a new PDU session anchor point is established before a previous connection is terminated (i.e. indicates obviousness that the UE has a communication connection with the previous anchor point such as AMF or MME during the transfer process of the PDU session slice to a new anchor point MME or AMF); Youn, [0842] discloses the embodiment of the present invention may be implemented in the form of a module, procedure or function for performing the aforementioned functions of operations.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the new communication control device in each mobile network such as the MME or the AMF receive a signal to switch mobile networks and searches for and identifies the other previous communication control device that has a PDU session connection with the UE in order to request for the UE context and transfer the PDU session slices from the previous communication control device to the new communication control device so that the new communication control device services the UE and takes over communication connection control when the UE moves from an EPC network to a 5GC network and vice versa and each of the communication control device would have various module units to implement the various functionalities).
and wherein, in response to taking over the communication control information for the communication connection control with the other communication control device, the processor in the communication control device performs an operation of causing another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information (Youn, [0750]-[0751] discloses when the AMF receive the handover indication included in the MM message, the AMF receives the UE context (i.e. reads on communication control information) of the UE from the UDM and finds the SMF (i.e. reads on another communication control device in the one mobile communication network) that has previously served the UE and discloses the AMF can forward the PDU session request to the SMF serving the UE and the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context (i.e. reads on establish the communication connection control on the basis of the communication control information) that was previously served; Youn, [0356] discloses a PDU session is established using NAS SM signaling exchanged between a UE and an SMF; Youn, Fig. 9 & [0214] discloses the 5G system architecture includes various elements including an access and mobility management function AMF, a session management function SMF, etc. (i.e. indicates obviousness that the AMF and SMF are part of the same 5G mobile communication network); Youn, [0840] discloses the elements and characteristics of the present invention have been combined in specific forms and some of the elements and characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment (i.e. indicates obviousness that the various different elements and features in different embodiments may be combined together to form a new embodiment).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF control device in the 5G mobile network would receive the context control information from the MME control device which would then be utilized by the AMF control device to cause the SMF control device in the same 5G mobile network to establish communication control on the PDU session utilizing the context control information).
	Youn discloses that the AMF searches and identifies the previous serving MME based on information received from the mobile device and receives the context information of the mobile device from the MME which is utilized in setting up a PDU connection slice or vice versa where the MME performs the operation of searching and identifying of the AMF and receiving the context information of the mobile device from the AMF which is utilized in setting up a PDU connection slice and furthermore, Youn, [0058] discloses operations performed by the base station may be performed by an upper node of the base station but fails to explicitly disclose that a correspondence table is being utilized in searching and identifying the MME or AMF and therefore fails to disclose “wherein, in searching for the other communication control device, the communication control device identifies the other communication control device based on a correspondence table included in the communication control device,”.
	In a related field of endeavor, Deng discloses:
wherein, in searching for the other communication control device, the communication control device identifies the other communication control device based on a correspondence table included in the communication control device, (Deng, [0118] discloses the MME stores a correspondence between a local network identifier and/or a cell identifier of the target cell and an SGW+a PGW (i.e. indicates obviousness of a correspondence table) and the MME searches the correspondence based on the local network identifier to obtain the target SGW and the target PGW.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the MME utilizes received information to search and identify another communication control device utilizing a correspondence table).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Youn to incorporate the teachings of Deng for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. 
Regarding claim 2, Youn discloses:
A communication system in which communication control is performed for a slice which is a virtual network accessible by a mobile terminal from any of a first mobile communication network of a first communication scheme and a second mobile communication network of a second communication scheme, the communication system comprising: (Youn, [0820] discloses all PDU session created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on second communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on first communication control device for the 5GC network) through the interface with the AMF; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment; Youn, [0322]-[0328] discloses a network slice refers to a network that logically (i.e. reads on virtual) integrates an access network and a core network and discloses the network slice may include one or more of the followings such as control network plane and user plane function, NG-RAN (i.e. reads on a first mobile network of a first communication scheme), Non-3GPP interworking function toward a non-3GPP access network (i.e. reads on a second mobile network with a second communication scheme) and discloses a function supported for each network slice and network function optimization may be different and a plurality of network slice instances may provide the same function to different groups of UEs and discloses one UE (i.e. reads on mobile terminal) may be connected to one or more slice instances at the same time via a 5G-AN and an AMF (i.e. reads on a first communication control device) instance that serves a UE may belong to each network slice instance that serves the UE; Youn, [0343] discloses a network may change an already selected network slice instance depending on a local policy and the mobility, subscription information change, etc. of a UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF.     Wikipedia discloses 5G network slicing as a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical infrastructure).
a first communication control device that performs communication control in the first mobile communication network; and a second communication control device that performs communication control in the second mobile communication network, (Youn, [0820] discloses all PDU session created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on second communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on first communication control device for the 5GC network) through the interface with the AMF; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF).
wherein the first communication control device comprises a first processor that: searches for the second communication control device performing the communication control for the slice via the second mobile communication network in response to receiving an instruction to switch, based on movement of the mobile terminal, from the second mobile communication network to the first mobile communication network while the mobile terminal has a communication connection with the slice; and acquires connection destination information for establishing the communication connection with the slice via the first mobile communication network from the second communication control device, and wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device (Youn, Fig. 26 & [0754] discloses Fig. 26 is a flowchart illustrating a interworking procedure when the UE (i.e. reads on mobile terminal) moves (i.e. reads on based on movement) from EPC (i.e. reads on first EPC mobile communication network) to 5GC (i.e. reads on second 5GC mobile communication network) according to an embodiment of the present invention; Youn, Fig. 26 & [0760]-[0762] discloses based on the GUTI information included in the TAU request (i.e. reads on instruction to switch the mobile communication network) transmitted by the UE, the AMF (i.e. reads on first communication control device) can find the MME address (i.e. reads on searches for and identifies second communication control device) that has previously managed the UE and request the UE context (i.e. reads on acquires connection destination information for establishing the communication connection with the slice) to the MME (i.e. reads on second communication control device) corresponding to the address and discloses the MME may send the UE context to the AMF and discloses the AMF finds the address of the serving SMF based on the UE context (i.e. indicates obviousness that the UE context includes connection destination information of the serving SMF) received from the MME and informs the serving SMF that the UE is serviced by the 5GC; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC may be transferred to the EPC network (i.e. indicates obviousness of switching mobile networks) through the handover attach procedure or the TAU procedure (i.e. indicates obviousness that the TAU procedure is an instruction to switch mobile networks) and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0368] discloses in order to permit better service continuity, a connection through a new PDU session anchor point is established before a previous connection is terminated (i.e. indicates obviousness that the UE has a communication connection with the previous anchor point such as AMF or MME during the transfer process of the PDU session slice to a new anchor point MME or AMF); Youn, [0842] discloses the embodiment of the present invention may be implemented in the form of a module, procedure or function for performing the aforementioned functions of operations.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the new communication control device in each mobile network such as the MME or the AMF receive a signal to switch mobile networks and searches for and identifies the other previous communication control device that has a PDU session connection with the UE in order to request for the UE context and transfer the PDU session slices from the previous communication control device to the new communication control device so that the new communication control device services the UE and takes over communication connection control when the UE moves from an EPC network to a 5GC network and vice versa and each of the communication control device would have various module units to implement the various functionalities).
and wherein, in response to acquiring the connection destination information for establishing the communication connection from the second communication control device, the first processor in the first communication control device performs an operation of causing another first communication control device to establish the communication connection with the slice on the basis of the connection destination information (Youn, [0750]-[0751] discloses when the AMF receive the handover indication included in the MM message, the AMF receives the UE context (i.e. reads on connection destination information) of the UE from the UDM and finds the SMF (i.e. reads on another first communication control device) that has previously served the UE and discloses the AMF can forward the PDU session request to the SMF serving the UE and the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context (i.e. reads on establish the communication connection with the slice on the basis of the connection destination information) that was previously served; Youn, [0356] discloses a PDU session is established using NAS SM signaling exchanged between a UE and an SMF; Youn, Fig. 9 & [0214] discloses the 5G system architecture includes various elements including an access and mobility management function AMF, a session management function SMF, etc. (i.e. indicates obviousness that the AMF and SMF are part of the same 5G mobile communication network); Youn, [0840] discloses the elements and characteristics of the present invention have been combined in specific forms and some of the elements and characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment (i.e. indicates obviousness that the various different elements and features in different embodiments may be combined together to form a new embodiment).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF control device in the 5G mobile network would receive the context control information from the MME control device which would then be utilized by the AMF control device to cause the SMF control device in the same 5G mobile network to establish communication control on the PDU session utilizing the context control information).
Youn, [0058] discloses operations performed by the base station may be performed by an upper node of the base station but fails to explicitly disclose that a correspondence table is being utilized in searching and identifying the MME or AMF and therefore fails to disclose “and wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device based on a correspondence table included in the first communication control device”.
In a related field of endeavor, Deng discloses:
and wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device based on a correspondence table included in the first communication control device (Deng, [0118] discloses the MME stores a correspondence between a local network identifier and/or a cell identifier of the target cell and an SGW+a PGW (i.e. indicates obviousness of a correspondence table) and the MME searches the correspondence based on the local network identifier to obtain the target SGW and the target PGW.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the MME utilizes received information to search and identify another communication control device utilizing a correspondence table).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Youn to incorporate the teachings of Deng for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of obtaining network device information as taught by Youn) with another known element and comparable device utilizing a known technique (i.e. performing a process of obtaining network device information, wherein the network device information is obtained utilizing a correspondence table as taught by Deng) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of obtaining network device information (i.e. as taught by Youn & Deng) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 3, Youn in view of Deng discloses:
The communication system according to claim 2, wherein the second communication control device comprises a second processor that: searches for the first (Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, Fig. 26 & [0754] discloses Fig. 26 is a flowchart illustrating a interworking procedure when the UE (i.e. reads on mobile terminal) moves (i.e. reads on based on movement) from EPC (i.e. reads on first EPC mobile communication network) to 5GC (i.e. reads on second 5GC mobile communication network) according to an embodiment of the present invention; Youn, Fig. 26 & [0760]-[0762] discloses based on the GUTI information included in the TAU request (i.e. reads on instruction to switch the mobile communication network) transmitted by the UE, the AMF (i.e. reads on first communication control device) can find the MME address (i.e. reads on searches for second communication control device) that has previously managed the UE and request the UE context (i.e. reads on acquires connection destination information for establishing the communication connection with the slice) to the MME (i.e. reads on second communication control device) corresponding to the address and discloses the MME may send the UE context to the AMF and discloses the AMF finds the address of the serving SMF based on the UE context (i.e. indicates obviousness that the UE context includes connection destination information of the serving SMF) received from the MME and informs the serving SMF that the UE is serviced by the 5GC; Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC may be transferred to the EPC network (i.e. indicates obviousness of switching mobile networks) through the handover attach procedure or the TAU procedure (i.e. indicates obviousness that the TAU procedure is an instruction to switch mobile networks) and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0368] discloses in order to permit better service continuity, a connection through a new PDU session anchor point is established before a previous connection is terminated (i.e. indicates obviousness that the UE has a communication connection with the previous anchor point such as AMF or MME during the transfer process of the PDU session slice to a new anchor point MME or AMF); Youn, [0842] discloses the embodiment of the present invention may be implemented in the form of a module, procedure or function for performing the aforementioned functions of operations.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the new communication control device in each mobile network such as the MME or the AMF receive a signal to switch mobile networks and searches for the other previous communication control device that has a PDU session connection with the UE in order to request for the UE context and transfer the PDU session slices from the previous communication control device to the new communication control device so that the new communication control device services the UE and takes over communication connection control when the UE moves from an EPC network to a 5GC network and vice versa and each of the communication control device would have various module units to implement the various functionalities).

The communication system according to claim 3, wherein when switching to the first mobile communication network is performed in accordance with the switching instruction, the other first communication control device allocates terminal identification information in the first mobile communication network to the mobile terminal, and the terminal identification information is managed to be sharable by the first communication control device, the other first communication control device, and the second communication control device, and the second processor in the second communication control device searches for the first communication control device or the other first communication control device on the basis of the terminal identification information managed to be sharable (Youn, [0732] discloses when the UE is connected to the EPC network, the AMF assigns a Temp ID to the UE when the MME is connected to the NGC network, similarly to the case where the MME allocates a GUTI to the UE and if the UE transmits a GUTI/Temp ID together while performing a TAU on a new core network including the GUTI / Temp ID in the TAU request message, the new core network can find out the address of the previously served MME / AMF based on the MME / AMF id included in the GUTI / Temp ID transmitted from the UE; Youn, [0810] discloses in case of movement from EPC to 5GC, the UE may perform a mobility registration update type registration at 5GC with a 5G-GUTI mapped from 4G-GUTI and the AMF determines that the old node is an MME; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF).
Regarding claim 5, Youn in view of Deng discloses:
The communication system according to claim 2, wherein the first processor searches on the basis of the terminal identification information generated by the mobile terminal in the first mobile communication network (Youn, Fig. 26 & [0760] discloses based on the GUTI information (i.e. reads on terminal identification information) included in the TAU request transmitted by the UE, the AMF can find the MME address (i.e. reads on searches on the basis of the terminal identification information) that has previously managed the UE and request the UE context to the MME corresponding to the address; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0810] discloses in case of movement from EPC to 5GC, the UE may perform a mobility registration update type registration at 5GC with a 5G-GUTI mapped from 4G-GUTI and the AMF determines that the old node is an MME).
Regarding claim 6, Youn in view of Deng discloses:
The communication system according to claim 2, wherein, when communication control is being performed for a plurality of slices in the second mobile communication network, the first processor in the first communication control device acquires information obtained by excluding information related to a slice that is unable to be supported by the first mobile communication network among the plurality of slices as the information for establishing the communication connection with the slice (Youn, [0345]-[0347] discloses the UE includes the new NSSAI in signaling according to a mobility management procedure and transmits the signaling thereby causing the reselection of a slice instance and discloses when a UE enters an area in which a network slice is no longer available, a core network releases a PDU session for an S-NSSAI corresponding to a network slice that is no longer available (i.e. reads on excluding information related to a slice that is unable to be supported by the first mobile communication network) through a PDU session release procedure and when the PDU session corresponding to the slice that is no longer available is released, the UE determines whether the existing traffic can be routed through a PDU session belonging to another slice; Youn, [0362] discloses a UE may establish a plurality of PDU sessions via the same DN or different DNs at the same time via 3GPP access and/or via non-3GPP access; Youn, [0683] discloses UEs concurrently connected to multiple network slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when UEs having multiple network slices of a previous network moves to a new network and the new network does not support the corresponding slice, then the new network excludes and releases the information of the slice that is not supported).
Regarding claim 9, Youn discloses:
A first communication control device that performs communication control in a first mobile communication network of a first communication scheme in a communication system in which communication control is performed for a slice which is a virtual network accessible by a mobile terminal from any of the first mobile communication network and a second mobile communication network of a second communication scheme, the first communication control device comprising: (Youn, [0820] discloses all PDU session created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on second communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on first communication control device for the 5GC network) through the interface with the AMF; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment; Youn, [0322]-[0328] discloses a network slice refers to a network that logically (i.e. reads on virtual) integrates an access network and a core network and discloses the network slice may include one or more of the followings such as control network plane and user plane function, NG-RAN (i.e. reads on a first mobile network of a first communication scheme), Non-3GPP interworking function toward a non-3GPP access network (i.e. reads on a second mobile network with a second communication scheme) and discloses a function supported for each network slice and network function optimization may be different and a plurality of network slice instances may provide the same function to different groups of UEs and discloses one UE (i.e. reads on mobile terminal) may be connected to one or more slice instances at the same time via a 5G-AN and an AMF (i.e. reads on a first communication control device) instance that serves a UE may belong to each network slice instance that serves the UE; Youn, [0343] discloses a network may change an already selected network slice instance depending on a local policy and the mobility, subscription information change, etc. of a UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF.  Wikipedia discloses 5G network slicing as a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical infrastructure).
a first processor that: searches for a second communication control device performing the communication control for the slice via the second mobile communication network in response to receiving an instruction to switch, based on movement of the mobile terminal, from the second mobile communication network to the first mobile communication network while the mobile terminal has a communication connection with the slice; and acquires information for establishing the communication connection with the slice via the first mobile communication network from the second communication control device, wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device (Youn, Fig. 26 & [0754] discloses Fig. 26 is a flowchart illustrating a interworking procedure when the UE (i.e. reads on mobile terminal) moves (i.e. reads on based on movement) from EPC (i.e. reads on first EPC mobile communication network) to 5GC (i.e. reads on second 5GC mobile communication network) according to an embodiment of the present invention; Youn, Fig. 26 & [0760]-[0762] discloses based on the GUTI information included in the TAU request (i.e. reads on instruction to switch the mobile communication network) transmitted by the UE, the AMF (i.e. reads on first communication control device) can find the MME address (i.e. reads on searches for and identifies second communication control device) that has previously managed the UE and request the UE context (i.e. reads on acquires connection destination information for establishing the communication connection with the slice) to the MME (i.e. reads on second communication control device) corresponding to the address and discloses the MME may send the UE context to the AMF and discloses the AMF finds the address of the serving SMF based on the UE context (i.e. indicates obviousness that the UE context includes connection destination information of the serving SMF) received from the MME and informs the serving SMF that the UE is serviced by the 5GC; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC may be transferred to the EPC network (i.e. indicates obviousness of switching mobile networks) through the handover attach procedure or the TAU procedure (i.e. indicates obviousness that the TAU procedure is an instruction to switch mobile networks) and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0368] discloses in order to permit better service continuity, a connection through a new PDU session anchor point is established before a previous connection is terminated (i.e. indicates obviousness that the UE has a communication connection with the previous anchor point such as AMF or MME during the transfer process of the PDU session slice to a new anchor point MME or AMF); Youn, [0842] discloses the embodiment of the present invention may be implemented in the form of a module, procedure or function for performing the aforementioned functions of operations.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the new communication control device in each mobile network such as the MME or the AMF receive a signal to switch mobile networks and searches for and identifies the other previous communication control device that has a PDU session connection with the UE in order to request for the UE context and transfer the PDU session slices from the previous communication control device to the new communication control device so that the new communication control device services the UE and takes over communication connection control when the UE moves from an EPC network to a 5GC network and vice versa and each of the communication control device would have various module units to implement the various functionalities).
and wherein, in response to acquiring the information for establishing the communication connection with the slice via the first mobile communication network from the second communication control device, the first processor in the first communication control device performs an operation of causing another first communication control device to establish the communication connection with the slice on the basis of the information for establishing the communication connection with the slice (Youn, [0750]-[0751] discloses when the AMF receive the handover indication included in the MM message, the AMF receives the UE context (i.e. reads on information) of the UE from the UDM and finds the SMF (i.e. reads on another first communication control device to establish the communication connection) that has previously served the UE and discloses the AMF can forward the PDU session request to the SMF serving the UE and the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context (i.e. reads on establish the communication connection with the slice on the basis of the information for establishing the communication connection with the slice) that was previously served; Youn, [0356] discloses a PDU session is established using NAS SM signaling exchanged between a UE and an SMF; Youn, Fig. 9 & [0214] discloses the 5G system architecture includes various elements including an access and mobility management function AMF, a session management function SMF, etc. (i.e. indicates obviousness that the AMF and SMF are part of the same 5G mobile communication network); Youn, [0840] discloses the elements and characteristics of the present invention have been combined in specific forms and some of the elements and characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment (i.e. indicates obviousness that the various different elements and features in different embodiments may be combined together to form a new embodiment).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF control device in the 5G mobile network would receive the context control information from the MME control device which would then be utilized by the AMF control device to cause the SMF control device in the same 5G mobile network to establish communication control on the PDU session utilizing the context control information).
Youn discloses that the AMF searches and identifies the previous serving MME based on information received from the mobile device and receives the context information of the mobile device from the MME which is utilized in setting up a PDU connection slice or vice versa where the MME performs the operation of searching and identifying of the AMF and receiving the context information of the mobile device from the AMF which is utilized in setting up a PDU connection slice and furthermore, Youn, [0058] discloses operations performed by the base station may be performed by an upper node of the base station but fails to explicitly disclose that a correspondence table is being utilized in searching and identifying the MME or AMF and therefore fails to disclose “wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device based on a correspondence table included in the first communication control device,”.
In a related field of endeavor, Deng discloses:
wherein, in searching for the second communication control device, the first communication control device identifies the second communication control device based on a correspondence table included in the first communication control device, (Deng, [0118] discloses the MME stores a correspondence between a local network identifier and/or a cell identifier of the target cell and an SGW+a PGW (i.e. indicates obviousness of a correspondence table) and the MME searches the correspondence based on the local network identifier to obtain the target SGW and the target PGW.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the MME utilizes received information to search and identify another communication control device utilizing a correspondence table).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Youn to incorporate the teachings of Deng for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different 
Regarding claim 11, Youn discloses:
A communication method of a communication system in which communication control is performed for a slice which is a virtual network accessible by a mobile terminal from any of a plurality of mobile communication networks with different communication schemes, the communication method comprising: arranging a communication control device in each of the plurality of mobile communication networks, wherein the communication control device arranged in one mobile communication network among the plurality of mobile communication networks comprises: (Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC (i.e. indicates obviousness of a first 5GC mobile communication network) may be transferred (i.e. reads on perform communication connection control) to the EPC network (i.e. indicates obviousness of a second EPC mobile communication network) through the handover attach procedure or the TAU procedure and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0840] discloses some of the elements and/or characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment; Youn, [0322]-[0328] discloses a network slice refers to a network that logically (i.e. reads on virtual) integrates an access network and a core network and discloses the network slice may include one or more of the followings such as control network plane and user plane function, NG-RAN, Non-3GPP interworking function toward a non-3GPP access network (i.e. reads on a plurality of mobile communication networks with different communication schemes as NG-RAN is a first network with a first communication scheme and non-3GPP access network is a second network with a second communication scheme) and discloses a function supported for each network slice and network function optimization may be different and a plurality of network slice instances may provide the same function to different groups of UEs and discloses one UE (i.e. reads on mobile terminal) may be connected to one or more slice instances at the same time via a 5G-AN and an AMF (i.e. reads on communication control device) instance that serves a UE may belong to each network slice instance that serves the UE; Youn, [0343] discloses a network may change an already selected network slice instance depending on a local policy and the mobility, subscription information change, etc. of a UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the transferring control of the PDU session slices can be implemented by either the MME or the AMF.   Wikipedia discloses 5G network slicing as a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical infrastructure).
a search step of searching for another communication control device arranged in another mobile communication network in response to receiving an instruction to switch a mobile communication network with which the mobile terminal has a communication connection; and a communication step of taking over communication control information with the other communication control device, and wherein, in (Youn, Fig. 26 & [0754] discloses Fig. 26 is a flowchart illustrating a interworking procedure when the UE (i.e. reads on mobile terminal) moves from EPC (i.e. reads on first EPC mobile communication network) to 5GC (i.e. reads on second 5GC mobile communication network) according to an embodiment of the present invention; Youn, Fig. 26 & [0760]-[0762] discloses based on the GUTI information included in the TAU request (i.e. reads on instruction to switch the mobile communication network) transmitted by the UE, the AMF (i.e. reads on communication control device) can find the MME address (i.e. reads on searches for and identifies another communication control device) that has previously managed the UE and request the UE context (i.e. reads on communication control information) to the MME (i.e. reads on other communication control device) corresponding to the address and discloses the MME may send the UE context to the AMF and discloses the AMF finds the address of the serving SMF based on the UE context received from the MME and informs the serving SMF that the UE is serviced by the 5GC; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0820] discloses all PDU session (i.e. indicates obviousness of a slice) created for the UE in the 5GC may be transferred to the EPC network (i.e. indicates obviousness of switching mobile networks) through the handover attach procedure or the TAU procedure (i.e. indicates obviousness that the TAU procedure is an instruction to switch mobile networks) and in particular through the TAU procedure, the MME (i.e. reads on communication control device for the EPC network) can receive the PDU session of the UE directly from the AMF (i.e. reads on communication control device for the 5GC network) through the interface with the AMF; Youn, [0329] discloses one PDU session belongs to only a specific one network slice instance (i.e. indicates obviousness that a PDU session corresponds to a slice) for each PLMN; Youn, [0764] discloses although the above described flowcharts in Figs. 25 and 26 are described with reference to the case where the UE moves from EPC to 5GC, the present invention is not limited thereto and the same can be applied to the case where the UE moves from 5GC to EPC and 5GC can be replaced with EPC, EPC with 5GC, AMF with MME and MME with AMF; Youn, [0368] discloses in order to permit better service continuity, a connection through a new PDU session anchor point is established before a previous connection is terminated (i.e. indicates obviousness that the UE has a communication connection with the previous anchor point such as AMF or MME during the transfer process of the PDU session slice to a new anchor point MME or AMF); Youn, [0842] discloses the embodiment of the present invention may be implemented in the form of a module, procedure or function for performing the aforementioned functions of operations.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the new communication control device in each mobile network such as the MME or the AMF receive a signal to switch mobile networks and searches for and identifies the other previous communication control device that has a PDU session connection with the UE in order to request for the UE context and transfer the PDU session slices from the previous communication control device to the new communication control device so that the new communication control device services the UE and takes over communication connection control when the UE moves from an EPC network to a 5GC network and vice versa and each of the communication control device would have various module units to implement the various functionalities).
and wherein, in response to taking over the communication control information with the other communication control device, the communication control device causes another communication control device in the one mobile communication network to establish the communication connection control on the basis of the communication control information (Youn, [0750]-[0751] discloses when the AMF receive the handover indication included in the MM message, the AMF receives the UE context (i.e. reads on communication control information) of the UE from the UDM and finds the SMF (i.e. reads on another communication control device in the one mobile communication network) that has previously served the UE and discloses the AMF can forward the PDU session request to the SMF serving the UE and the SMF can allocate the same UPF and IP address to the UE requesting the PDU session based on the UE context (i.e. reads on establish the communication connection control on the basis of the communication control information) that was previously served; Youn, [0356] discloses a PDU session is established using NAS SM signaling exchanged between a UE and an SMF; Youn, Fig. 9 & [0214] discloses the 5G system architecture includes various elements including an access and mobility management function AMF, a session management function SMF, etc. (i.e. indicates obviousness that the AMF and SMF are part of the same 5G mobile communication network); Youn, [0840] discloses the elements and characteristics of the present invention have been combined in specific forms and some of the elements and characteristics may be combined to form an embodiment of the present invention and some of the elements or characteristics of an embodiment may be included in another embodiment or may be replaced with corresponding elements or characteristics of another embodiment (i.e. indicates obviousness that the various different elements and features in different embodiments may be combined together to form a new embodiment).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF control device in the 5G mobile network would receive the context control information from the MME control device which would then be utilized by the AMF control device to cause the SMF control device in the same 5G mobile network to establish communication control on the PDU session utilizing the context control information).
Youn discloses that the AMF searches and identifies the previous serving MME based on information received from the mobile device and receives the context information of the mobile device from the MME which is utilized in setting up a PDU connection slice or vice versa where the MME performs the operation of searching and identifying of the AMF and receiving the context information of the mobile device from the AMF which is utilized in setting up a PDU connection slice and furthermore, Youn, [0058] discloses operations performed by the base station may be performed by an upper node of the base station but fails to explicitly disclose that a correspondence table is being utilized in searching and identifying the MME or AMF and therefore fails to disclose “and wherein, in searching for the other communication control device, the communication control device identifies the other communication control device based on a correspondence table included in the communication control device,”.
In a related field of endeavor, Deng discloses:
and wherein, in searching for the other communication control device, the communication control device identifies the other communication control device based on a correspondence table included in the communication control device, (Deng, [0118] discloses the MME stores a correspondence between a local network identifier and/or a cell identifier of the target cell and an SGW+a PGW (i.e. indicates obviousness of a correspondence table) and the MME searches the correspondence based on the local network identifier to obtain the target SGW and the target PGW.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the MME utilizes received information to search and identify another communication control device utilizing a correspondence table).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Youn to incorporate the teachings of Deng for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of obtaining network device information as taught by Youn) with another known element and comparable device utilizing a known technique (i.e. performing a process of obtaining network device information, wherein the network device information is obtained utilizing a correspondence table as taught by Deng) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of obtaining network device information (i.e. as taught by Youn & Deng) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 12, Youn in view of Deng discloses:
(Youn, Fig. 26 & [0760] discloses based on the GUTI information (i.e. reads on terminal identification information) included in the TAU request transmitted by the UE, the AMF can find the MME address (i.e. reads on searches on the basis of the terminal identification information) that has previously managed the UE and request the UE context to the MME corresponding to the address; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0810] discloses in case of movement from EPC to 5GC, the UE may perform a mobility registration update type registration at 5GC with a 5G-GUTI mapped from 4G-GUTI and the AMF determines that the old node is an MME).
Regarding claim 13, Youn in view of Deng discloses:
(Youn, Fig. 26 & [0760] discloses based on the GUTI information (i.e. reads on terminal identification information) included in the TAU request transmitted by the UE, the AMF can find the MME address (i.e. reads on searches on the basis of the terminal identification information) that has previously managed the UE and request the UE context to the MME corresponding to the address; Youn, [0727] discloses a UE transiting from EPC to 5GC may transmit TAU such as a TAU request message through 5G RAT after changing RAT to 5G RAT and AMF receiving the TAU may obtain the MME address of the EPC based on the TAU information including in the TAU request message and in this case the AMF can directly receive the UE context through the NGx interface from the MME corresponding to the acquired address and can service the UE and similarly a UE transiting from 5GC to EPC may transmit a TAU such as a TAU request message after changing the RAT to LTE RAT and the MME receiving the TAU may obtain the address of the address based on the TAU information included in the TAU request message in this case the MME can directly receive the UE context from the AMF corresponding toe the acquired address through the NGx interface and serve the UE; Youn, [0810] discloses in case of movement from EPC to 5GC, the UE may perform a mobility registration update type registration at 5GC with a 5G-GUTI mapped from 4G-GUTI and the AMF determines that the old node is an MME).
Regarding claim 14, Youn in view of Deng discloses:
(Youn, [0345]-[0347] discloses the UE includes the new NSSAI in signaling according to a mobility management procedure and transmits the signaling thereby causing the reselection of a slice instance and discloses when a UE enters an area in which a network slice is no longer available, a core network releases a PDU session for an S-NSSAI corresponding to a network slice that is no longer available (i.e. reads on excluding information related to a slice that is unable to be supported by the first mobile communication network) through a PDU session release procedure and when the PDU session corresponding to the slice that is no longer available is released, the UE determines whether the existing traffic can be routed through a PDU session belonging to another slice; Youn, [0362] discloses a UE may establish a plurality of PDU sessions via the same DN or different DNs at the same time via 3GPP access and/or via non-3GPP access; Youn, [0683] discloses UEs concurrently connected to multiple network slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when UEs having multiple network slices of a previous network moves to a new network and the new network does not support the corresponding slice, then the new network excludes and releases the information of the slice that is not supported).
Regarding claim 15, Youn in view of Deng discloses:
The communication system according to claim 4, wherein, when communication control is being performed for a plurality of slices in the second mobile communication network, the first processor in the first communication control device acquires information obtained by excluding information related to a slice that is unable to be supported by the first mobile communication network among the plurality of slices as the information for establishing the communication connection with the slice (Youn, [0345]-[0347] discloses the UE includes the new NSSAI in signaling according to a mobility management procedure and transmits the signaling thereby causing the reselection of a slice instance and discloses when a UE enters an area in which a network slice is no longer available, a core network releases a PDU session for an S-NSSAI corresponding to a network slice that is no longer available (i.e. reads on excluding information related to a slice that is unable to be supported by the first mobile communication network) through a PDU session release procedure and when the PDU session corresponding to the slice that is no longer available is released, the UE determines whether the existing traffic can be routed through a PDU session belonging to another slice; Youn, [0362] discloses a UE may establish a plurality of PDU sessions via the same DN or different DNs at the same time via 3GPP access and/or via non-3GPP access; Youn, [0683] discloses UEs concurrently connected to multiple network slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when UEs having multiple network slices of a previous network moves to a new network and the new network does not support the corresponding slice, then the new network excludes and releases the information of the slice that is not supported).
Regarding claim 16, Youn in view of Deng discloses:
The communication system according to claim 5, wherein, when communication control is being performed for a plurality of slices in the second mobile communication network, the first processor in the first communication control device acquires information obtained by excluding information related to a slice that is unable to be supported by the first mobile communication network among the plurality of slices as the information for establishing the communication connection with the slice (Youn, [0345]-[0347] discloses the UE includes the new NSSAI in signaling according to a mobility management procedure and transmits the signaling thereby causing the reselection of a slice instance and discloses when a UE enters an area in which a network slice is no longer available, a core network releases a PDU session for an S-NSSAI corresponding to a network slice that is no longer available (i.e. reads on excluding information related to a slice that is unable to be supported by the first mobile communication network) through a PDU session release procedure and when the PDU session corresponding to the slice that is no longer available is released, the UE determines whether the existing traffic can be routed through a PDU session belonging to another slice; Youn, [0362] discloses a UE may establish a plurality of PDU sessions via the same DN or different DNs at the same time via 3GPP access and/or via non-3GPP access; Youn, [0683] discloses UEs concurrently connected to multiple network slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when UEs having multiple network slices of a previous network moves to a new network and the new network does not support the corresponding slice, then the new network excludes and releases the information of the slice that is not supported).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.